                                               Entered on Docket
                                               February 26, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


   1
   2                                         The following constitutes the order of the Court.
                                             Signed: February 26, 2020
   3
   4
                                             ________________________________________
                                             Charles Novack
   5                                         U.S. Bankruptcy Judge

   6
   7   PATRICIA WILSON
       California Bar No. 103593
   8   BANKRUPTCY LAW GROUP
       200 So. Virginia Street, 8th Floor
   9   Reno, NV 89501
       Tel: 916-836-8564
  10   Fax: 888-843-7260
       e-mail: PatriciaH@BankruptcyLG.com
  11
       Attorney for Creditors
  12   Verlyn Benson and Anita Benson
  13
  14                           UNITED STATES BANKRUPTCY COURT
  15                            NORTHERN DISTRICT OF CALIFORNIA
  16                                     SANTA ROSA DIVISION
  17
  18   In Re:                                     Case No: 19-10687
  19   ARCACHON PARTNERS, LLC,                    Chapter 11
  20                                              ORDER GRANTING MOTION FOR RELIEF
                                                  FROM STAY FILED BY CREDITORS
  21                                              VERLYN AND ANITA BENSON
  22                                     /        Hearing:   February 14, 2020
                                                  Time:      10:00 a.m.
  23                                              Courtroom: No. 215
                                                             1300 Clay Street, Oakland, CA 94612
  24
  25                 The Motion for Relief from Stay filed by Creditors Verlyn and Anita Benson
  26   pursuant to 11 U.S.C. §362(d)(2), as it pertains to the Residential Purchase Agreement executed
  27   by Jon Roleder on December 16, 2016, and subsequently transferred from him to Debtor
  28   Arcachon Partners, LLC, on property owned by the Bensons at 775 Deer Park Road, in the City


                                                      1
Case: 19-10687    Doc# 84     Filed: 02/26/20     Entered: 02/26/20 13:43:51        Page 1 of 4
   1   of St. Helena, County of Napa, State of California, which legal description is described in
   2   Attachment A hereto, came on for hearing on February 14, 2020, at 10:00 a.m., before the
   3   Honorable Charles Novack. Verlyn Benson was present and represented by Attorney Patricia
   4   Wilson. Debtor was represented by its attorney, Michael C. Fallon. Based upon the pleadings
   5   and oral argument of counsel, and good cause appearing therefor,
   6                  IT IS HEREBY ORDERED that:
   7                  1. The Benson’s Motion for Relief from Stay is GRANTED.
   8                  2. The automatic stay of 11 U.S.C. §362(a) is terminated forthwith in its entirety
   9   to allow Verlyn and Anita Benson, their successors, transferees, and/or assignees, to exercise all
  10   of their available state rights and remedies with respect to the property located at 775 Deer Park
  11   Road, St. Helena, California, the Residential Purchase Agreement executed by Jon Roleder and
  12   Verlyn and Anita Benson on December 16, 2016, and all addenda thereto.
  13                  3. This order is binding and effective despite any conversion of this bankruptcy
  14   to a case under any other chapter of the Bankruptcy Code.
  15                                       ** END OF ORDER **
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                      2
Case: 19-10687    Doc# 84      Filed: 02/26/20    Entered: 02/26/20 13:43:51        Page 2 of 4
   1                                   ATTACHMENT A
   2
   3                The East half of the Southwest quarter of the Southeast quarter of
   4   Section 18, Township 8 North, Range 5 West, Mount Diablo Base and Meridian.
   5   APN: 021-320-016
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 3
Case: 19-10687   Doc# 84   Filed: 02/26/20   Entered: 02/26/20 13:43:51     Page 3 of 4
   1                                COURT SERVICE LIST
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 4
Case: 19-10687   Doc# 84   Filed: 02/26/20   Entered: 02/26/20 13:43:51   Page 4 of 4
